Mr. Justice Johnson
delivered, the opinion of the court.
Whether the order in this case be regarded as having been granted at Chambers or in open Court, is wholly immaterial. In either view the Circuit Court had no power to rescind it -; one Judge has not the power of rescinding the decisions of another. But it cannot be otherwise regarded than an order, made in open Court; and the subsequent written order was only, an additional sanction to what had been previously done, intended to leave the defendant no excuse for disobeying it; and if the defendant was aggrieved by it, his remedy was an appeal to this court.
It is with difficulty I can persuade myself to think seriously of the present motion. To say the least of it, a more groundless one has never found its way into this Court; and the counsel would, I think, deserve censure, but for the well known-fact that the defendant was himself long, (perhaps twenty years) a practitioner, Well skilled in the technical rules of practice, and astute in their application. His pretence that he had no notice of the motion is without foundation, and his conduct as clerk, in refusing to enter the order on the journals, and to docket the cause conform-ably thereto, is highly reprehensible.
Justices Nott, Colcock, Richardson, I-Ivger and Ganttt concurred.